


Exhibit 10.4

 

[g191932kui001.gif]

 

RESTRICTED SHARE AWARD NOTICE

 

Restricted Share Award Notice under the UAL Corporation 2008 Incentive
Compensation Plan, dated as of «Grant_Month» «Grant_Day», «Grant_Year», between
UAL Corporation, a Delaware Corporation (the “Company”), and «First» «Last».

 

This Restricted Share Award Notice (this “Award Notice”) sets forth the terms
and conditions of an award of «Restricted_Shares» shares (the “Award”) of the
Company’s Common Stock, $0.01 par value, that are subject to certain
restrictions on transfer and risks of forfeiture and other terms and conditions
specified herein (“Restricted Shares”) and that are granted to you under the UAL
Corporation 2008 Incentive Compensation Plan (the “Plan”).

 


SECTION 1.  THE PLAN.  THIS AWARD IS MADE PURSUANT TO THE PLAN, ALL THE TERMS OF
WHICH ARE HEREBY INCORPORATED IN THIS AWARD NOTICE.  IN THE EVENT OF ANY
CONFLICT BETWEEN THE TERMS OF THE PLAN AND THE TERMS OF THIS AWARD NOTICE, THE
TERMS OF THE PLAN SHALL GOVERN.


 


SECTION 2.  DEFINITIONS.  CAPITALIZED TERMS USED IN THIS AWARD NOTICE THAT ARE
NOT DEFINED IN THIS AWARD NOTICE HAVE THE MEANINGS AS USED OR DEFINED IN THE
PLAN.  AS USED IN THIS AWARD NOTICE, THE FOLLOWING TERMS HAVE THE MEANINGS SET
FORTH BELOW:


 

“Cause” shall have the meaning set forth in the UAL Corporation Executive
Severance Plan, or any successor plan thereto, as in effect from time to time.

 

“Vesting Date” means the date on which your rights with respect to all or a
portion of the Restricted Shares subject to this Award Notice may become fully
vested, and the restrictions set forth in this Award Notice may lapse, as
provided in Section 3(a) of this Award Notice.

 


SECTION 3.  VESTING AND DELIVERY.  (A)  VESTING.  ON EACH VESTING DATE SET FORTH
BELOW, YOUR RIGHTS WITH RESPECT TO THE NUMBER OF RESTRICTED SHARES THAT
CORRESPONDS TO SUCH VESTING DATE, AS SPECIFIED IN THE CHART BELOW, SHALL BECOME
VESTED, AND THE RESTRICTIONS SET FORTH IN THIS AWARD NOTICE SHALL LAPSE,
PROVIDED THAT YOU MUST BE EMPLOYED BY THE COMPANY OR AN AFFILIATE ON THE
RELEVANT VESTING DATE, EXCEPT AS OTHERWISE DETERMINED BY THE COMMITTEE IN ITS
SOLE DISCRETION, PROVIDED FURTHER THAT, IN THE EVENT OF YOUR TERMINATION OF
EMPLOYMENT BY REASON OF DEATH OR DISABILITY, ALL OUTSTANDING RESTRICTED SHARES
SHALL IMMEDIATELY BECOME FULLY VESTED.

 

--------------------------------------------------------------------------------


 

Vesting Date

 

Percentage That Vests

 

Number of Restricted
Shares That Vest

 

Aggregate Number of
Restricted Shares
Vested


«VESTING_DATE_1»


 


 


 


 


 


 


«VESTING_DATE_2»


 


 


 


 


 


 


«VESTING_DATE_3»


 


 


 


 


 


 


«VESTING_DATE_4»


 


 


 


 


 


 

 


(B)  DELIVERY OF SHARES.  ON AND FOLLOWING THE DATE OF THIS AWARD NOTICE,
RESTRICTED SHARES MAY BE EVIDENCED IN SUCH MANNER AS THE COMPANY MAY DETERMINE. 
IF CERTIFICATES REPRESENTING RESTRICTED SHARES ARE REGISTERED IN YOUR NAME, SUCH
CERTIFICATES MUST BEAR AN APPROPRIATE LEGEND REFERRING TO THE TERMS, CONDITIONS
AND RESTRICTIONS APPLICABLE TO SUCH RESTRICTED SHARES, UNTIL SUCH TIME, IF ANY,
AS YOUR RIGHTS WITH RESPECT TO SUCH RESTRICTED SHARES BECOME VESTED.  UPON THE
VESTING OF YOUR RIGHTS WITH RESPECT TO SUCH RESTRICTED SHARES, THE COMPANY OR
OTHER CUSTODIAN, AS APPLICABLE, SHALL DELIVER SUCH CERTIFICATES TO YOU OR YOUR
LEGAL REPRESENTATIVE.


 


SECTION 4.  FORFEITURE OF RESTRICTED SHARES.  UNLESS THE COMMITTEE DETERMINES
OTHERWISE, AND EXCEPT AS OTHERWISE PROVIDED IN SECTION 3(A) OF THIS AWARD
NOTICE, SECTION 8 OF THE PLAN REGARDING CHANGE OF CONTROL OR SECTION 9(A) OF THE
PLAN REGARDING TERMINATION OF EMPLOYMENT AS A RESULT OF DEATH OR DISABILITY, IF
YOUR RIGHTS WITH RESPECT TO ANY RESTRICTED SHARES AWARDED TO YOU PURSUANT TO
THIS AWARD NOTICE HAVE NOT BECOME VESTED PRIOR TO THE DATE OF YOUR TERMINATION
OF EMPLOYMENT, YOUR RIGHTS WITH RESPECT TO SUCH RESTRICTED SHARES SHALL
IMMEDIATELY TERMINATE UPON YOUR TERMINATION OF EMPLOYMENT, AND YOU WILL BE
ENTITLED TO NO FURTHER PAYMENTS OR BENEFITS WITH RESPECT THERETO.


 


SECTION 5.   NON-TRANSFERABILITY OF RESTRICTED SHARES.  UNLESS OTHERWISE
PROVIDED BY THE COMMITTEE IN ITS DISCRETION AND NOTWITHSTANDING CLAUSE (II) OF
SECTION 10(A) OF THE PLAN, PRIOR TO THE DATE THAT THEY BECOME VESTED, RESTRICTED
SHARES MAY NOT BE SOLD, ASSIGNED, ALIENATED, TRANSFERRED, PLEDGED, ATTACHED OR
OTHERWISE ENCUMBERED BY YOU OTHERWISE THAN BY WILL OR BY THE LAWS OF DESCENT AND
DISTRIBUTION, AND ANY SUCH PURPORTED ASSIGNMENT, ALIENATION, PLEDGE, ATTACHMENT,
SALE, TRANSFER OR ENCUMBRANCE SHALL BE VOID AND UNENFORCEABLE AGAINST THE
COMPANY, PROVIDED THAT THE DESIGNATION OF A BENEFICIARY SHALL NOT CONSTITUTE AN
ASSIGNMENT, ALIENATION, PLEDGE, ATTACHMENT, SALE, TRANSFER OR ENCUMBRANCE.


 


SECTION 6.  WITHHOLDING, CONSENTS AND LEGENDS.  (A)  WITHHOLDING.  THE DELIVERY
OF SHARE CERTIFICATES PURSUANT TO SECTION 3(B) OF THIS AWARD NOTICE IS
CONDITIONED ON SATISFACTION OF ANY APPLICABLE WITHHOLDING TAXES IN ACCORDANCE
WITH SECTION 10(D) OF THE PLAN.  YOU MAY SATISFY, IN WHOLE OR IN PART, THE
FOREGOING WITHHOLDING LIABILITY BY HAVING THE COMPANY WITHHOLD FROM THE NUMBER
OF RESTRICTED SHARES WITH RESPECT TO


 

--------------------------------------------------------------------------------



 


WHICH THE RESTRICTIONS SET FORTH IN THIS AWARD NOTICE HAVE LAPSED A NUMBER OF
SHARES HAVING A FAIR MARKET VALUE EQUAL TO SUCH WITHHOLDING LIABILITY.  IN THE
ABSENCE OF ANY INSTRUCTION FROM YOU OR THE COMPANY, THE DEFAULT METHOD OF
SATISFYING WITHHOLDING LIABILITY WILL BE THAT THE COMPANY WILL WITHHOLD FROM THE
NUMBER OF SHARE CERTIFICATES OTHERWISE DELIVERABLE TO YOU PURSUANT TO
SECTION 3(B) A NUMBER OF SHARES HAVING A FAIR MARKET VALUE EQUAL TO SUCH
WITHHOLDING LIABILITY; PROVIDED THAT THE COMPANY SHALL BE AUTHORIZED TO TAKE
SUCH ACTIONS AS THE COMPANY MAY DEEM NECESSARY (INCLUDING, WITHOUT LIMITATION,
IN ACCORDANCE WITH APPLICABLE LAW, WITHHOLDING AMOUNTS FROM ANY COMPENSATION OR
OTHER AMOUNTS OWING FROM THE COMPANY TO YOU) TO SATISFY ALL OBLIGATIONS FOR THE
PAYMENT OF SUCH TAXES.


 


(B)  CONSENTS.  YOUR RIGHTS IN RESPECT OF THE RESTRICTED SHARES ARE CONDITIONED
ON THE RECEIPT TO THE FULL SATISFACTION OF THE COMMITTEE OF ANY REQUIRED
CONSENTS THAT THE COMMITTEE MAY DETERMINE TO BE NECESSARY OR ADVISABLE
(INCLUDING, WITHOUT LIMITATION, YOUR CONSENTING TO THE COMPANY’S SUPPLYING TO
ANY THIRD-PARTY RECORDKEEPER OF THE PLAN SUCH PERSONAL INFORMATION AS THE
COMMITTEE DEEMS ADVISABLE TO ADMINISTER THE PLAN).


 


(C)  LEGENDS.  THE COMPANY MAY AFFIX TO CERTIFICATES FOR SHARES ISSUED PURSUANT
TO THIS AWARD NOTICE ANY LEGEND THAT THE COMMITTEE DETERMINES TO BE NECESSARY OR
ADVISABLE (INCLUDING TO REFLECT ANY RESTRICTIONS TO WHICH YOU MAY BE SUBJECT
UNDER ANY APPLICABLE SECURITIES LAWS).  THE COMPANY MAY ADVISE THE TRANSFER
AGENT TO PLACE A STOP ORDER AGAINST ANY LEGENDED SHARES.


 


SECTION 7.  SUCCESSORS AND ASSIGNS OF THE COMPANY.  THE TERMS AND CONDITIONS OF
THIS AWARD NOTICE SHALL BE BINDING UPON AND SHALL INURE TO THE BENEFIT OF THE
COMPANY AND ITS SUCCESSORS AND ASSIGNS.


 


SECTION 8.  COMMITTEE DISCRETION.  THE COMMITTEE SHALL HAVE FULL AND PLENARY
DISCRETION WITH RESPECT TO ANY ACTIONS TO BE TAKEN OR DETERMINATIONS TO BE MADE
IN CONNECTION WITH THIS AWARD NOTICE, AND ITS DETERMINATIONS SHALL BE FINAL,
BINDING AND CONCLUSIVE.


 


SECTION 9.  AMENDMENT OF THIS AWARD NOTICE.  THE COMMITTEE MAY WAIVE ANY
CONDITIONS OR RIGHTS UNDER, AMEND ANY TERMS OF, OR ALTER, SUSPEND, DISCONTINUE,
CANCEL OR TERMINATE THIS AWARD NOTICE PROSPECTIVELY OR RETROACTIVELY; PROVIDED,
HOWEVER, THAT, EXCEPT AS SET FORTH IN SECTION 10(E) OF THE PLAN, ANY SUCH
WAIVER, AMENDMENT, ALTERATION, SUSPENSION, DISCONTINUANCE, CANCELATION OR
TERMINATION THAT WOULD MATERIALLY AND ADVERSELY IMPAIR YOUR RIGHTS UNDER THIS
AWARD NOTICE SHALL NOT TO THAT EXTENT BE EFFECTIVE WITHOUT YOUR CONSENT (IT
BEING UNDERSTOOD, NOTWITHSTANDING THE FOREGOING PROVISO, THAT THIS AWARD NOTICE
AND THE RESTRICTED SHARES SHALL BE SUBJECT TO THE PROVISIONS OF SECTION 7(C) OF
THE PLAN).


 

--------------------------------------------------------------------------------



 


IN WITNESS WHEREOF, THE COMPANY HAS DULY EXECUTED THIS AWARD NOTICE AS OF THE
DATE FIRST WRITTEN ABOVE.

 

 

UAL CORPORATION

 

 

 

by

 

 

 

 

 

  Name:  Glenn F. Tilton

 

 

  Title:    Chairman, President & CEO

 

--------------------------------------------------------------------------------
